          Case 8:16-bk-08167-MGW    Doc 1268   Filed 12/19/18   Page 1 of 12



                                 ORDERED.


    Dated: December 18, 2018




                   UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                           www.flmb.uscourts.gov

In re:                                           Case No. 8:16-bk-08167-MGW
                                                 Chapter 11
Westport Holdings Tampa,
Limited Partnership,
                                                 Jointly Administered
Westport Holdings Tampa II,
Limited Partnership,

     Debtors.
__________________________________/

            MEMORANDUM OPINION AND ORDER
         ON CPIF LENDING, LLC’S MOTION FOR ORDER
     DETERMINING AMOUNT OF DIMINUTION-IN-VALUE LIENS

         At the beginning of this case, CPIF Lending consented to the Debtors’

use of cash collateral (rent and other income generated from an independent

living facility) so long as it received adequate protection under Bankruptcy

Code §§ 361 and 363. While there’s been no allegation that the value of CPIF

Lending’s cash collateral decreased during the case, its non-cash collateral (real

property owned by the Debtors) did decrease by $4 million.
           Case 8:16-bk-08167-MGW      Doc 1268    Filed 12/19/18   Page 2 of 12



         Relying on broad language in the Court’s earlier cash collateral orders,

CPIF Lending now asks the Court to impose a $4 million diminution-in-value

lien against the Debtors’ real property. Because §§ 361 and 363 only authorized

the Court to protect CPIF Lending’s interest in cash collateral, the Court’s cash

collateral orders do not provide for—nor is CPIF Lending entitled to—a

diminution-in-value lien against the Debtors’ real property.

                                      Background

         The Debtors operate a continuing care retirement community known as

University Village, which consists of an independent living facility and a health

center. Four years ago, CPIF Lending loaned the Debtors $9.5 million. CPIF

Lending’s loan was secured by a first-priority lien on substantially all the

Debtors’ assets, including the independent living facility and the real property

where the independent living facility operates, as well as rent, cash, deposit

accounts, and other cash collateral generated by the independent living facility.

             The Debtors seek permission to use CPIF Lending’s cash collateral

         When the Debtors filed this chapter 11 case, they immediately sought

permission to use cash collateral. 1 To the extent a creditor claimed a lien on

cash collateral, the Debtors proposed a replacement lien as adequate

protection. CPIF Lending, which claimed a lien on cash collateral, had no

objection to the Debtors’ use of cash collateral so long as the Debtors provided


1
    Doc. No. 9.


                                            2
            Case 8:16-bk-08167-MGW          Doc 1268     Filed 12/19/18   Page 3 of 12



CPIF Lending adequate protection for its interest in the cash collateral under

Bankruptcy Code §§ 361 and 363. 2

                            The parties prepare a cash collateral order
                          containing broad adequate protection language

          After the Court granted use of cash collateral at a hearing, the Debtors

and CPIF Lending negotiated the terms of an interim cash collateral order,

which this Court entered. 3 The interim cash collateral order granted CPIF

Lending a replacement lien to protect against any postpetition diminution-in-

value of its collateral:

                   As interim adequate protection for the Lender for any
                   postpetition diminution-in-value (“Diminution-in-value”)
                   of the Lender’s collateral . . . including, but not limited to
                   the Cash Collateral, the Lender is hereby granted, to the
                   extent of any Diminution of Value, additional and
                   replacement valid, binding, enforceable, and automatically
                   perfected postpetition security interests in and liens on . . .
                   all property whether now owned or hereafter acquired or
                   existing and wherever located, of each Debtor and each
                   Debtor’s “estate” (as created pursuant to section 541(a) of
                   the Bankruptcy Code), of any kind of or nature
                   whatsoever, real or personal . . . (collectively, the
                   “Collateral”). 4




2
    Doc. No. 48.
3
    Doc. No. 82.
4
    Id. at ¶ 5.


                                                  3
            Case 8:16-bk-08167-MGW         Doc 1268     Filed 12/19/18   Page 4 of 12



Leading up to confirmation, the Court entered another nineteen interim cash

collateral orders, each of which contained the same adequate protection

language. 5

                     CPIF Lending relies on the broad cash collateral language
                   to argue for a diminution-in-value lien on non-cash collateral

          At confirmation, CPIF’s expert, Ed Smith, testified that the Debtors’

independent living facility was worth $12.9 million as of confirmation—$4

million less than what it was worth as of the petition date ($16.9 million). So,

after confirmation, CPIF Lending requested that the Court grant it a $4 million

diminution-in-value lien against the independent living facility, 6 which is

supposed to be sold (along with the health center) under the confirmed plan in

this case.

          Rather than seeking immediate payment of the claimed $4 million

diminution-in-value lien, CPIF Lending is content to be paid from the proceeds

from the sale of University Village. 7 To the extent the $4 million diminution-in-

value lien (coupled with payment of the $12.9 million) is insufficient to make




5
 Doc. Nos. 82, 99, 116, 160, 210, 230, 276, 477, 542, 570, 669, 697, 721, 787, 808, 914, 930,
947, 971 & 1000. In all, the Court entered twenty interim cash collateral orders and a final
cash collateral order.
6
    Doc. No. 1004.
7
    Id. at ¶ 12.


                                                 4
            Case 8:16-bk-08167-MGW      Doc 1268    Filed 12/19/18   Page 5 of 12



CPIF Lending whole, then CPIF Lending requests a superpriority

administrative claim under § 507(b). 8

          CPIF Lending’s request for a $4 million diminution-in-value lien has

significant ramifications. Under the confirmation order, CPIF Lending is only

entitled to $12.9 million from the sale of University Village. 9 Although CPIF

Lending’s proof of claim is for less than $9.8 million, it is seeking millions

more in postpetition attorney’s fees and costs as an oversecured creditor. From

CPIF’s perspective, $12.9 million will not be enough to pay its secured claim

(including postpetition fees and interest) in full.

                      Granting CPIF Lending a diminution-in-value lien
                         could jeopardize a successful reorganization

          The problem is that in order to confirm their plan, the Debtors were

required to pay their attorneys and other professionals in full by the effective

date of confirmation, unless the Debtors’ attorneys and other professionals

agreed otherwise. 10 Because there was not enough money to pay the Debtors’

attorneys and professionals by the effective date of confirmation, the attorneys

and other professionals deferred their fees (which total in the millions) and

agreed to be paid out of any sale of University Village.


8
    Id. at ¶ 19.
9
  Technically, CPIF Lending will only receive around $12.1 million. Although $12.9 million
is required to be reserved under the confirmation order, roughly $800,000 is earmarked to
pay property taxes.
10
     11 U.S.C. § 1129(a)(9).


                                             5
         Case 8:16-bk-08167-MGW         Doc 1268     Filed 12/19/18    Page 6 of 12



       If the Court were to grant CPIF Lending a $4 million diminution-in-

value lien, then CPIF Lending would be entitled to the first $16.9 million—

rather than $12.9 million—in proceeds from the sale of the independent living

facility. As a practical matter, that means there likely will not be enough sales

proceeds to pay the Debtors’ attorneys and other professionals. Naturally, the

Debtors, their professionals, and others oppose the relief CPIF Lending

requests.

       This Court must now decide whether CPIF Lending is entitled to a $4

million diminution-in-value lien. CPIF Lending contends that the broad

language in the cash collateral orders grants CPIF Lending a replacement lien

to protect against the postpetition diminution in the value of any of its

collateral—not just its cash collateral. According to CPIF Lending, the parties

negotiated that broad language twenty-one separate times. And in CPIF

Lending’s view, if the Court declines to enforce the agreement the way CPIF

Lending says the parties intended, then it will be contravening public policy

encouraging parties to settle disputes. 11




11
  Doc. No. 1088 at 10 (citing In re Weaver v. Aquila Energy Mktg. Corp., 196 B.R. 945, 956
(S.D. Tex. 1996) (overruling bankruptcy court because its “finding goes against the policy of
law that encourages compromise between a trustee and creditors”); In re Excelsior Henderson
Motorcycle Mfg. Co., 273 B.R. 920, 924 (Bankr. S.D. Fla. 2002) (enforcing waiver of stay
protection because of public policy encouraging bankruptcy settlements)).


                                              6
            Case 8:16-bk-08167-MGW           Doc 1268      Filed 12/19/18   Page 7 of 12



                                       Conclusions of Law

          While this Court does encourage parties to settle disputes, it is this

Court—not the parties—that has the final say over the meaning of its orders. 12

That’s because this Court is in the best position to interpret its own orders. 13

Having reviewed the cash collateral orders, this Court does not interpret them

as granting a diminution-in-value lien to protect against a decline in the

independent living facility’s value.

                                The Court did not intend to grant
                               CPIF Lending relief it never requested

          To be sure, the language in the cash collateral orders is broad. CPIF

Lending relies on language that says CPIF Lending is entitled to a replacement

lien on all the Debtors’ property to protect against a decrease in the value of

any of CPIF Lending’s collateral. Taken out of context, that language would

support CPIF Lending’s argument for a diminution-in-value lien against the

independent living facility.

          But the Court must read its orders in context. Here, the context was the

Debtors’ use of CPIF Lending’s cash collateral. “Cash collateral” is defined

under the Bankruptcy Code to include cash, rent, deposit accounts, and other



12
  In re Fontainebleau Las Vegas Holdings, LLC, 2009 WL 519775, at *4 (Bankr. S.D. Fla. 2009)
(explaining that the “Court has inherent authority to interpret the meaning of terms in the
Court’s own Orders”) (quoting In re Greater Neighborhoods, Inc., 2008 WL 4397425, at *1
(Bankr. S.D. Fla. 2008)).
13
     In re Optical Techs., Inc., 425 F.3d 1294, 1300 (11th Cir. 2005).


                                                   7
            Case 8:16-bk-08167-MGW     Doc 1268   Filed 12/19/18   Page 8 of 12



cash equivalents. 14 In their cash collateral motion, the Debtors proposed that to

the extent CPIF Lending claimed a lien on cash collateral, the Debtors would

grant CPIF Lending a replacement lien in the cash collateral (i.e., cash, rents,

deposit accounts, and other cash equivalents) to the same extent, validity, and

priority as its original lien. 15

           In its written response to the Debtors’ motion, CPIF Lending indicated it

did not object to the Debtors’ use of cash collateral so long as it received

“adequate protection in accordance with sections 361 and 363 of the

Bankruptcy Code.” 16 Those two sections, read together, provide that when

adequate protection is required under § 363 to protect an interest in cash

collateral, the adequate protection may include a replacement lien in the cash

collateral—the very adequate protection the Debtors were offering.

           At the hearing on the Debtors’ cash collateral motion, the Court granted

the Debtors’ motion and, as is customary, asked Debtors’ counsel (as counsel

for the prevailing party) to prepare the order granting the cash collateral

motion. After the hearing, Debtors’ counsel submitted the first of twenty

interim cash collateral orders. That order, which was negotiated with or

approved by CPIF Lending’s counsel, contains the broad language CPIF



14
     11 U.S.C. § 363(a).
15
     Doc. No. 9 at ¶ 12.
16
     Id.


                                            8
           Case 8:16-bk-08167-MGW         Doc 1268     Filed 12/19/18    Page 9 of 12



Lending relies on. Although the Court carefully reviews orders submitted by

counsel, the Court did not understand the orders to be granting a replacement

lien on the Debtors’ non-cash collateral.

          For one thing, the Court was only concerned about and focused on cash

collateral—not non-cash collateral. For another, neither party proposed or

requested a replacement lien in non-cash collateral in their filings. Nor did

either party raise such relief at the cash collateral hearings. The Court had no

intention of granting relief that neither party requested, particularly

extraordinary relief like a lien against non-cash collateral to protect CPIF

Lending’s interest in cash collateral.

          Had CPIF Lending made such an extraordinary request, the Court would

not have granted it. Under § 363, adequate protection is ordinarily limited to

protecting the secured creditor’s interest in the cash collateral:

                 [A]t any time, on request of an entity that has an
                 interest in property . . . proposed to be used, sold, or leased
                 by the trustee, the court, with or without a hearing,
                 shall prohibit or condition such use, sale, or lease as is
                 necessary to provide adequate protection of such
                 interest. 17

          CPIF Lending has not demonstrated that a replacement lien on non-cash

collateral—i.e., the Debtors’ independent living facility—was necessary to

protect its interest in cash collateral. Nor has CPIF Lending contended that the



17
     Id. (emphasis added).


                                                9
       Case 8:16-bk-08167-MGW      Doc 1268    Filed 12/19/18   Page 10 of 12



decrease in the independent living facility’s value was caused by the Debtors’

use of cash collateral. On the record in this case, CPIF Lending would not have

been—nor is it now—entitled to a diminution-in-value lien to protect its

interest in non-cash collateral.

                         CPIF Lending is not entitled to a
                        superpriority administrative expense

      A superpriority administrative expense claim under § 507(b) only arises

when adequate protection under §§ 362, 363, or 364 turns out to be insufficient.

And even then, the § 507(b) claim, when predicated on insufficient adequate

protection of cash collateral, is limited to the diminution in the value of the

cash collateral. Here, CPIF Lending’s § 507(b) claim fails for the same reason

its diminution-in-value lien claim fails.

      CPIF Lending isn’t seeking a § 507(b) claim because the adequate

protection for its cash collateral (the replacement lien) was insufficient—the

predicate for a § 507(b) claim. It’s seeking a § 507(b) claim for a diminution-in-

value of non-cash collateral: the independent living facility. Because CPIF

Lending is seeking relief beyond that authorized under § 507(b), the Court

cannot award CPIF Lending a superpriority administrative claim for a

diminution in the value of the independent living facility.

                                    Conclusion

      Had CPIF Lending wanted adequate protection of its interest in the

independent living facility, it could have sought it one of two ways: It could

                                        10
       Case 8:16-bk-08167-MGW      Doc 1268    Filed 12/19/18   Page 11 of 12



have moved for stay relief to foreclose its interest in the independent living

facility, and if the Court denied that motion (which it almost certainly would

have done), then CPIF Lending could have asked for a diminution-in-value lien

as adequate protection. Or CPIF Lending could have moved for a diminution-

in-value lien under § 363(e) as adequate protection for the Debtors’ use of the

independent living facility. But CPIF Lending chose not to pursue either

option.

      Having chosen not to pursue either option, CPIF Lending could not have

included in the Court’s cash collateral orders relief it did not request, nor can it

now rely on broad language in the cash collateral orders to claim relief it didn’t

seek. In short, CPIF Lending did not seek—and the Court’s cash collateral

orders do not grant CPIF Lending—a diminution-in-value lien to protect

against the decrease in value of non-cash collateral.

      Accordingly, it is

      ORDERED:

      1.    CPIF Lending’s motion seeking a determination that it is entitled

to a $4 million diminution-in-value lien to be paid out of the sale of University

Village (or, in the alternative, to a superpriority administrative expense claim

under § 507(b)) is DENIED.

      2.    CPIF Lending is not entitled to a diminution-in-value lien or a

superpriority administrative expense claim under § 507(b).



                                        11
       Case 8:16-bk-08167-MGW      Doc 1268    Filed 12/19/18   Page 12 of 12



Attorney Jeffrey Warren is directed to serve a copy of this Memorandum
Opinion and Order on interested parties who are non-CM/ECF users and file a
proof of service within 3 days of entry of this Memorandum Opinion and
Order.


Jeffrey W. Warren, Esq.
Adam Lawton Alpert, Esq.
 Bush Ross, P.A.
Counsel for Jeffrey W. Warren, as Liquidating Trustee for Westport Holdings Tampa,
Limited Partnership and Westport Holdings Tampa II, Limited Partnership

Traci H. Rollins, Esq.
Mark A. Salzberg, Esq.
Elliot M. Smith
 Squire Patton Boggs (US) LLP
Counsel for CPIF Lending, LLC




                                         12
